Order filed, January 17, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00908-CV
                                 ____________

     TLIG RESTURANTS, LLC, D/B/A JACK IN THE BOX, Appellant

                                         V.

                            DEBRA PENN, Appellee


                    On Appeal from the 189th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-76128


                                     ORDER

      The reporter’s record in this case was originally due December 11, 2019.
See Tex. R. App. P. 35.1. On December 18, 2019, this court granted the court
reporters request for extension of time to file the record until January 10, 2020. To
date, the record has not been filed with the court. Because the reporter’s record
was not filed within the time prescribed in the first request, the court issues the
following order.
      We order Amanda Lynn King, the court reporter, to file the record in this
appeal within 30 days of the date of this order . No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Amanda Lynn King does not timely file the record as
ordered, the Court may issue an order directing the trial court to conduct a hearing
to determine the reason for the failure to file the record.



                                    PER CURIAM


Panel Consists of Justices Wise, Jewell and Poissant.